Matter of Jacob v McAllister (2019 NY Slip Op 09173)





Matter of Jacob v McAllister


2019 NY Slip Op 09173


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, NEMOYER, AND WINSLOW, JJ.


1166 OP 19-01241

[*1]IN THE MATTER OF JANET JACOB, PETITIONER,
vHON. PATRICK F. MCALLISTER, AS ACTING SUPREME COURT JUSTICE, RESPONDENT. 


ZEV GOLDSTEIN, MONSEY, FOR PETITIONER.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (PATRICK A. WOODS OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department pursuant to CPLR 506 [b] [1]) for an order directing respondent to grant petitioner's motion to compel. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 7 and 11, 2019,
It is hereby ORDERED that said proceeding is unanimously dismissed without costs upon stipulation.
Entered: December 20, 2019
Mark W. Bennett
Clerk of the Court